505 F.2d 104
UNITED STATES of America, Plaintiff-Appellee,v.Sidney EFRONSON and Omar Pinto, Defendants-Appellants.
No. 74-1449.
United States Court of Appeals, Fifth Circuit.
Dec. 13, 1974, Rehearing Denied Jan. 13, 1975.

Neal R. Sonnett, Miami, Fla., for Efronson & Pinto.
Robert W. Rust, U.S. Atty., Stuart Markus, Lawrance B. Craig, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Before BROWN, Chief Judge, and BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellants Efronson and Pinto were convicted on a charge of conspiracy to violate the statutes proscribing counterfeit United States obligations, 18 U.S.C.A. 371, 472 and 473.  The conspiracy included six additional defendants but the trial involved only Efronson and Pinto.  The evidence placed Pinto in the early stages of the conspiracy-- assisting in the making of the plates.  Efronson, according to the evidence, had a part in the arrangements to distribute the counterfeit money.


2
The evidence was sufficient to make out one conspiracy rather than, as claimed, two.  Both Efronson and Pinto were connected to the one conspiracy and the evidence was sufficient to sustain the convictions.1  It follows that it was not error to deny the motions for severance which were based on the contention that there were two conspiracies.  There was no fatal variance between the allegations of the indictment and the proof submitted.  We also find no merit in the claim that the government's attempt to prove a conspiracy not alleged in the indictment resulted in prejudicial joinder of the defendants.


3
Affirmed.



1
 A good portion of the basis for Efronson's appeal rests on a statement by the district court in denying his motion for new trial that the court considered the prime witness against Efronson to be a pathological liar and that the court, if a juror, would have found Efronson not guilty.  The court was careful to point out that the credibility in question was for the jury, and that the evidence was sufficient to warrant Efronson's conviction